DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be in the form of a single paragraph of no more than 150 words and 15 lines in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:

2) In claim 8, the term “the upstream of the one or more stop valves” renders the scope of the claim indefinite in that claim 1, from which this claim depends, recites only a single stop valve, rendering the scope of the claim indefinite in that it is not clear if more than one stop valve can be present in the claim.
3) In claim 10, the term “the proportioning valve” lacks antecedent basis either in this claim or claim 1 from which this claim depends, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,723,562 to Wilmotte et al (Wilmotte et al). With respect to claims  1 and 6-11, Wilmotte et al .
With respect to claim 2, the rows of the holes in Wilmotte et al as shown in figure 5 for example are at an angle of less than or equal to 30 degrees with respect to the sides of the plate (6).
With respect to claim 3 Wilmotte et al includes at least two facing collectors (5, 6) with an upper collector (6) and a lower collector (5).
With respect to claim 4, Wilmotte includes a perforated plate (6) in the upper collector.

s 5 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmotte et al in view of US 2005/0167897 to Cramer et al (Cramer et al). As applied to claim 1 above, Wilmotte et al shows all aspects of the above claims except the provision of a pivotable upper collector structure for vertically moving the upper collector up and away from the support and transport plane, although Wilmotte et al does recite that the upper collector (6) should be vertically movable (see claim 1 for example). Cramer et al teaches that at the time the invention was filed, it was known in the art to employ a pivoting structure arranged to lift and move an upper collector structure (3) up and away from a transport plane in a cooling apparatus for metallic products in order to allow for more convenient and easier movement adjustment of the upper collector. Because more convenient movement and adjustment of the upper collector of Wilmotte et al would also be desirable, motivation to employ the pivoting structure of Cramer et al for moving the upper collector of Wilmotte et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Nakamura et al, showing a further example of prior art cooling apparatus for metallic products, and Saccoman et al (the publication of the instant application) are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk